     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

                                                         )
 ADVANCE TRUST & LIFE ESCROW                             )    Civil Action No. 0:18-cv-2863
 SERVICES, LTA, as securities intermediary for           )
 LIFE PARTNERS POSITION HOLDER                           )
 TRUST, on behalf of itself and all others               )    CLASS ACTION COMPLAINT
 similarly situated,                                     )
                                                         )
                                 Plaintiff,              )    JURY TRIAL DEMANDED
                                                         )
           v.                                            )
                                                         )
 RELIASTAR LIFE INSURANCE COMPANY,                       )
                                                         )
                                 Defendant.              )
                                                         )
                                                         )
                                                         )


        Plaintiff Advance Trust & Life Escrow Services, LTA, as securities intermediary of Life

Partners Position Holder Trust (“Plaintiff”), on behalf of itself and all others similarly situated, for

its Complaint against defendant ReliaStar Life Insurance Company (“ReliaStar”), states as

follows:

                                   NATURE OF THE ACTION

        1.      This is a class action brought on behalf of Plaintiff and similarly-situated owners

of life insurance policies issued by ReliaStar. Plaintiff seeks to represent a class of ReliaStar

policyholders who have been forced to pay unlawful and excessive cost of insurance (“COI”)

charges by ReliaStar.

        2.      The policies at issue in this case are universal life policies issued on standardized

form contracts by ReliaStar and its predecessors-in-interest. Universal life (“UL”) policies

combine death benefits with a savings or investment component, often known as the “account
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 2 of 16



value” or “policy value.” A key feature of such policies is the “unbundling” or “transparency” of

the various charges and credits. This means that the monthly deductions are broken down into an

array of discrete charges and credits: the COI charges, other contractually-specified costs, and

crediting rates. The Dictionary of Insurance Terms describes unbundled universal life insurance

as “coverage in which the investment features, mortality element and cost factors of a life insurance

policy are separated, permitting each part to be independently analyzed.” The COI charge is the

policy’s unbundled insurance component and is used to cover the insurer’s mortality risk. It is

also referred to in the industry as the “mortality charge” or the “pure cost of protection.”

ReliaStar’s parent company, Voya, maintains a “Life Insurance Glossary” on its website, which

defines “Cost of Insurance” as the deduction for “the pure death benefit protection” and as

synonymous with “Mortality Charge”:1




       3.      Because COI charges are intended to compensate the insurer for mortality risk (i.e.,

the expected probability that the insured will die in a particular policy year), they are determined

by the insurer based on its expectations of future mortality experience. After issuance, an insurer

is required to periodically review the COI rates to confirm that they correctly capture the insurer’s

projected mortality costs. When mortality rates are projected to decline, the COI rates are required

to be reduced. If mortality rates are projected to increase, the insurer may be permitted to increase

COI rates, subject to guaranteed maximum rates and other requirements and constraints.




1
 See http://voyacdn.com/life-web-page/life-insurance-glossary/6099 (last visited September 10,
2018).


                                                 2
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 3 of 16



       4.      This principle is inherent in the meaning of “cost of insurance,” and is further

embodied in the plain language of the policies at issue in this case, which expressly states that COI

rates “will be based on our expected future mortality experience”—and nothing else. ReliaStar

imposes other charges through which it recoups administrative costs and earns a profit, such as a

maximum premium expense charge of 20% of each premium collected.

       5.      By this agreement, the insurer is entrusted to dutifully decrease COI rates to reflect

improved projected mortality experience. ReliaStar, however, has been abusing this trust and

breaching its contractual commitment. In the face of decades of improving mortality rates in the

time since the subject policies were issued, ReliaStar has not reduced COI rates. Rather, it has

kept the same rate scale in place for decades. In doing so, ReliaStar has converted COI charges

from a cost-recovery mechanism into a profit vehicle. By retaining the difference between its

projected mortality expenses and the COI rates charged to policyholders, ReliaStar has earned

tens—if not hundreds—of millions of dollars in extra profit over the past decade.

       6.      It is now well-documented that nationwide mortality expectations have improved

significantly over the past several decades. The Society of Actuaries and the American Academy

of Actuaries periodically publish mortality tables based on information collected from America’s

largest insurers. Those tables show that mortality rates have improved at a rate of roughly 1% per

year over the past three decades. ReliaStar’s own regulatory filings confirm that ReliaStar has

benefited from this improvement and that it expects these historical trends to continue into the

future. In its regulatory filings, ReliaStar indicates that they have experienced the same mortality

improvement as the industry and expect it to continue. In its 2010 filing, ReliaStar stated that,

“[f]or older business, our mortality and premium persistency experience has generally been better

than the anticipated experience factors underlying the non-guaranteed elements.” In each of 2014,




                                                 3
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 4 of 16



2015, 2016, and 2017, ReliaStar stated: “Regarding future experience, we expect historical

mortality improvement trends and maintenance expense inflation to continue.”

       7.      This means that ReliaStar for at least the past four years has expected—and

continues to expect—mortality rates to continue to go down and insureds to live longer than

ReliaStar originally anticipated when the policies at issue were first priced. This, in turn, means

that ReliaStar’s cost of providing insurance has decreased. Despite these continuously improved

mortality expectations and corresponding decrease in mortality risk, however, ReliaStar has never

once, to Plaintiff’s knowledge, lowered the COI rates it charges its customers. ReliaStar, instead,

has wrongly construed its policies as granting it a nonsensical “heads I win, tails you lose” power,

reserving the right to increase COI rates if there were to be an unexpected pandemic that made

mortality worse than anticipated, but not requiring it to decrease COI rates in the face of years and

years of improved mortality experience—an improvement that has, in fact, already occurred. This

position has no merit and ReliaStar has been violating, and continues to violate, the plain terms of

its contracts with policyholders.

       8.      In sum, ReliaStar has violated the terms of the Subject Policies by failing to base

cost of insurance rates on its expectations as to future mortality experience, and instead using cost

of insurance charges as a way to bolster its profits. As a result of this misconduct, Plaintiff seeks

monetary relief for the COI overcharges that ReliaStar has wrongly imposed and continues to

impose on its customers.

                                         THE PARTIES

       9.      Plaintiff Advance Trust & Life Escrow Services, LTA is organized under the laws

of Texas and is located at 1404 S. New Road, Suite 200, Waco, Texas 76711. Plaintiff is suing in

its capacity as securities intermediary of Life Partners Position Holder Trust and is the owner of




                                                 4
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 5 of 16



universal policy number CBS0143318. This policy was originally issued by Security-Connecticut

Life Insurance Company (“SCLIC”) on February 1, 1988. On October 1, 2003, SCLIC and

ReliaStar merged, with ReliaStar being the surviving company.

       10.     Defendant ReliaStar Life Insurance Company is a corporation organized and

existing under the laws of Minnesota and has its principal place of business in Minneapolis,

Minnesota.

                                 JURISDICTION AND VENUE

       11.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1332(d)

because this is a class action with diversity between at least one class member (including Plaintiff)

and one defendant and the aggregate amount of damages exceeds $5,000,000. This action

therefore falls within the original jurisdiction of the federal courts pursuant to the Class Action

Fairness Act, 28 U.S.C § 1332(d).

       12.     This Court has personal jurisdiction over ReliaStar because it has its principal place

of business in Minneapolis, Minnesota.

       13.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)-(c)

because the events giving rise to Plaintiff’s cause of action occurred in this District, including

ReliaStar’s determination of COI rates.

                                  FACTUAL BACKGROUND

       A.      The Policies at Issue

       14.     The policies at issue are all flexible-premium, UL policies issued by ReliaStar or

its predecessors-in-interest (the “Subject Policies”). They were all issued on standardized policy

forms and insureds are not permitted to negotiate different terms.




                                                 5
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 6 of 16



       15.     UL policies combine death benefits with a savings or investment component, often

known as the “account value” or “policy value.” One benefit of UL policies is that they permit

policyholders flexibility in the amount and timing of premiums necessary to keep the policies in-

force. Unlike other kinds of whole life insurance that require fixed monthly premium payments,

the premiums required for UL policies need only be sufficient to cover the COI charges and certain

other specified expenses. The COI charge is deducted from the policy value (i.e., the savings

component) of the policy on a monthly basis, so the policyholder forfeits the COI charge entirely

to ReliaStar. Any premiums paid in excess of COI charges and other charges are applied to the

policy value. These excess premiums earn interest at the credited rate. This structure is beneficial

because it allows policyholders the choice to either (i) minimize their capital investment and

generate greater rates of return through other investments or (ii) to use the UL policy as a savings

vehicle and earn interest on the account value.

       16.     The COI charge is part of the insurance component of a UL policy. It is supposed

to be the insurer’s cost of providing mortality coverage. The size of the COI charge is highly

significant to universal life policyholders. First, it dictates the minimum amount of money that

must be paid to keep a policy in force. Second, high COI rates can quickly diminish policy value

and reduce the amount of money on which interest can be earned. Absent a secondary guarantee,

if the policy value diminishes such that COI charges and certain other specified expenses can no

longer be deducted, then the policy will go into grace and, if no additional premiums are paid after

adequate time provided by an accurate grace notice, the policy may lapse. Third, higher current

and illustrated future COI rates reduce the value of a policy in the secondary and tertiary markets.

       17.     The COI provision in the Representative Policy is as follows:

       COST OF INSURANCE RATES. The monthly cost of insurance rate is based on
       the insured person’s sex, attained age, and rating class. Attained age means age on



                                                  6
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 7 of 16



       the prior Policy Anniversary. Monthly cost of insurance rates will be determined
       by us from time to time. These rates will be based on our expected future mortality
       experience.

This policy language provides that the only factor that ReliaStar can and must consider when

determining COI rates is “expected future mortality experience.” Nothing else. Because the COI

rates on the Subject Policies must be based solely on expectations as to future mortality experience,

COI rates must be adjusted downward if those expectations improve.

       18.     ReliaStar imposes other charges through which it recovers administrative expenses

and earns a profit. This includes premium expense charges of 20% of all premiums. This means

that the Subject Policies are “fully unbundled”: each component of the policy has a separate charge.

ReliaStar also profits from the interest spread it earns on policyholders’ policy values (i.e., the

difference between interest earned by ReliaStar on policy accounts and the amount of interest

credited to policy accounts).

       19.     ReliaStar has issued other insurance policies that do not require it to base its COI

rates on mortality alone when that is its intention. For example ReliaStar received permission from

regulators to issue policies on policy forms stating that “[t]hese rates will be based on our

expectations of future mortality, expenses and investment performance.” This is what is known as

a Multi-Factor COI Provision, as it expressly allows the insurer to base COI rates on factors other

than pure mortality, and converts the COI charge from a “pure mortality charge” to a “mortality

plus charge.” The Subject Policies all contain Single-Factor COI Provisions: no factor other than

expected future mortality experience may be considered.

       B.      ReliaStar Fails to Reduce COI Rates Despite Continued Mortality
               Improvement Over the Course of Three Decades

       20.     A mortality table is a chart showing the rate of death at a certain age. Rate of death

can be measured in terms of the number of deaths per thousand. Separate tables are produced to


                                                 7
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 8 of 16



reflect groups with different mortality. Mortality tables will usually have separate tables for

gender. Mortality tables for use with individual life insurance policies additionally distinguish

mortality rates for tobacco-use status, underwriting status, and duration since underwriting.

Mortality tables are used by actuaries to calculate insurance rates and are designed to reflect

mortality rate expectations.

       21.     Beginning at least as early as 1941, the National Association of Insurance

Commissioners (NAIC) has issued a series of Commissioners Standard Ordinary (CSO) mortality

tables. These are industry standard mortality tables that are commonly used by insurers to calculate

reserves and to set maximum permitted cost of insurance rates in universal life policies. CSO

tables are also incorporated into I.R.S. regulations to define what constitutes “life insurance” and

what is deductible for federal tax purposes.

       22.     The 1980 table issued by the NAIC was called the 1980 Commissioners Standard

Ordinary Smoker or Nonsmoker Mortality Table (“1980 CSO Mortality Table”). That table was

the industry-standard table until 2001. In 2001, at the request of the NAIC, the Society of Actuaries

(SOA) and the American Academy of Actuaries (Academy) produced a proposal for a new CSO

Mortality Table. The accompanying report from June 2001 explained that (a) the 1980 CSO

Mortality Table was still the industry-standard table and (b) expected mortality rates had improved

significantly each year since the 1980 table issued. The report stated:

       The current valuation standard, the 1980 CSO Table, is almost 20 years old and
       mortality improvements have been evident each year since it was adopted. . . .
       [C]urrent mortality levels . . . are considerably lower than the mortality levels
       underlying the 1980 CSO Table.2



2
 See Report of the American Academy of Actuaries’ Commissioner’s Standard Ordinary (CSO)
Task Force, Presented to the National Association of Insurance Commissioners’ Life and Health
Actuarial      Task        Force       (LHATF),        June      2001,      available      at
http://www.actuary.org/pdf/life/cso2_june01.pdf.


                                                 8
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 9 of 16



       23.      The report further explained that “[f]or most of the commonly insured ages (from

about age 25 to age 75), the proposed 2001 CSO Table mortality rates are in the range of 50% to

80% of the 1980 CSO Table.” This means the tables are showing a substantial improvement in

mortality in a 20-year time period. These mortality improvements represent a substantial benefit

that ReliaStar should have passed on to policyholders. The final proposed tables were adopted as

the 2001 Commissioners Standard Ordinary Mortality Table (“2001 CSO Mortality Table”). The

2001 CSO Mortality Table reflected vastly improved mortality experience as compared to the 1980

CSO Mortality Table.

       24.      Since the 2001 CSO Mortality Table was introduced, the SOA has continued to

conduct surveys of large life insurance companies for the death rates actually observed in their

policies and compares these to published mortality tables. These surveys have consistently showed

mortality improvements over the last three decades, particularly for ages 70-90. For example, the

SOA published Individual Life Experience Reports for the periods 2002-2004; 2005-2007 and

2008-2009 each noting strong rates of improvement in mortality. ReliaStar was one of the surveyed

companies included in each of these studies. Periodically the SOA will publish an updated table

to reflect the evolving industry experience. Major updates they have published over the last few

decades include: (a) 1990-95 Basic Select and Ultimate Mortality Tables; (b) 2001 Valuation Basic

Mortality Table, (c) 2008 Valuation Basic Table, and (d) 2015 Valuation Basic Table. Each of

these updates confirms that mortality had continued to significantly improve from the 2001 CSO

Table. Other surveys have also noted mortality improvements. In May 2013, for example, the

reinsurance company RGA published a report sponsored by the SOA enumerating mortality rates

and mortality improvements at older ages, which showed material rates of mortality

improvements.




                                                9
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 10 of 16



       25.     Despite this industry-wide improvement in mortality rates—and corresponding

decrease in the cost of providing “pure death benefit protection”—ReliaStar has never decreased

its COI rates for the Subject Policies.

       26.     The extent to which ReliaStar is now overcharging policyholders is substantial.

Although ReliaStar does not disclose its COI rates to policyholders, experienced actuarial experts

are able to approximate COI rates by reverse-engineering illustrations and annual reports. In

Plaintiff’s case, ReliaStar was charging a monthly COI rate of approximately $0.57 per $1,000 of

net amount at risk in January 2018. By contrast, the maximum COI charge that ReliaStar could

charge Plaintiff under the 2017 CSO Table—the most recent official mortality table—is 30.3 cents.

This means that the rate that ReliaStar is currently charging Plaintiff is so expensive that (a) it

could not be used for a policy issued today under current mortality tables and (b) under its latest

guidelines, the IRS would deem such a policy to violate “reasonable mortality charge

requirements” and would not permit it to be treated as a life insurance policy for federal tax

purposes.3 Indeed, the COI charge is so large compared to current mortality tables that it strongly

indicates that not only has ReliaStar failed to reduce COI rates as mortality experience and

expectations improved, but also that, in setting COI rates, ReliaStar engaged in a practice called

“loading,” whereby an insurer (unlawfully) adds a profit margin on top of expected mortality rates

when setting COI rates.




3
  See, e.g., I.R.S. Bulletin No. 2018-11 dated March 12, 2018, available at
https://www.irs.gov/pub/irs-irbs/irb18-11.pdf (last visited October 2, 2018) (“The 2017 CSO
tables became the prevailing commissioners’ standard tables on January 1, 2017. For tax
purposes, the 2017 CSO tables generally must be used for purposes of applying the reasonable
mortality charge requirements of § 7702(c) (3)(B)(i) with regard to contracts issued on or after
January 1, 2020. See Notice 2016– 63, 2016–45 I.R.B. 683. Either the 2001 CSO tables or the
2017 CSO tables may be used for contracts issued on or after January 1, 2017, and before
January 1, 2020.”).


                                                10
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 11 of 16



       27.     ReliaStar has repeatedly acknowledged that, consistent with industry experience,

its expectations of future mortality experience have improved. Each year, insurers are required to

file annual interrogatory statements with the NAIC. These are sworn statements are certified and

signed by an actuary. The interrogatories include questions regarding the setting of non-guaranteed

elements (which include COI rates) and whether expectations have changed. For example,

Question 4 asks: “Are the anticipated experience factors underlying any nonguaranteed elements

[e.g., COI rates] different from current experience?” In its 2010 filing, ReliaStar stated that, “[f]or

older business, our mortality and premium persistency experience has generally been better than

the anticipated experience factors underlying the non-guaranteed elements.” In each of 2014,

2015, 2016, and 2017, ReliaStar stated: “Regarding future experience, we expect historical

mortality improvement trends and maintenance expense inflation to continue.” ReliaStar has

therefore acknowledged that it has experienced a trend of improved mortality and admits that it

expects this trend to continue. Further, it admits that “[a]nticipated mortality experience may

impact the level of cost of insurance and other contract charges.” But, despite repeating this

statement in every annual statement for the past four years, and first acknowledging improved

mortality almost a decade ago, ReliaStar did not reduce COI rates a single time.

       28.     ReliaStar has concealed its wrongdoing: the monthly COI rates used to calculate

COI charges are not disclosed to policyholders, nor are ReliaStar’s mortality expectations. Indeed,

ReliaStar’s annual statements do not even separately itemize COI charges, instead grouping them

with rider costs. And while ReliaStar’s regulatory filings are theoretically available to the public,

they also do not itemize COI charges and accessing them requires registration and payment of a

fee, as well interpretation by an experienced life insurance expert.




                                                  11
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 12 of 16



                                CLASS ACTION ALLEGATIONS

         29.    This action is brought by Plaintiff individually and on behalf of a class pursuant to

Rules 23(b)(3) of the Federal Rules of Civil Procedure. The class—referred to as the “COI

Overcharge Class”—consists of:

    All current and former owners of universal life (including variable universal life)
    insurance policies issued or administered by ReliaStar Life Insurance Company, or its
    predecessors, that provide: (1) an insurance or cost of insurance charge or deduction
    calculated using a rate based on expectations of future mortality experience; (2)
    additional but separate policy charges, deductions, or expenses; (3) an investment,
    interest bearing, or savings component; and (4) a death benefit.

The COI Overcharge Class does not include defendant ReliaStar, its officers and directors,

members of their immediate families, and the heirs, successors or assigns of any of the foregoing.

         30.    The class consists of hundreds of consumers of life insurance and are thus so

numerous that joinder of all members is impracticable. The identities and addresses of class

members can be readily ascertained from business records maintained by ReliaStar.

         31.    The claims asserted by Plaintiff are typical of the claims of the COI Overcharge

Class.

         32.    The Plaintiff will fairly and adequately protect the interests of the class and does

not have any interests antagonistic to those of the other members of the class.

         33.    Plaintiff has retained attorneys who are knowledgeable and experienced in life

insurance matters and COI matters, as well as class and complex litigation.

         34.    Plaintiff requests that the Court afford class members with notice and the right to

opt-out of any class certified in this action.

         35.    This action is appropriate as a class action pursuant to Rule 23(b)(3) of the Federal

Rules of Civil Procedure because common questions of law and fact affecting the class

predominate over any individualized issues. Those common questions that predominate include:



                                                 12
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 13 of 16



                   (a)    the construction and interpretation of the form insurance policies at issue in

this litigation;

                   (b)    whether ReliaStar’s actions in failing to decrease the cost of insurance

charges imposed on the COI Overcharge Class violated the terms of those form policies;

                   (c)    whether ReliaStar based its COI charges on factors other than expectations

as to future mortality experience;

                   (d)    whether ReliaStar breached its contracts with Plaintiff and members of the

class;

                   (f)    whether ReliaStar’s expectations as to future mortality experience have

improved; and

                   (g)    whether Plaintiff and members of the class are entitled to receive damages

as a result of the unlawful conduct by defendant as alleged herein and the methodology for

calculating those damages.

         36.       A class action is superior to other available methods for the fair and efficient

adjudication of this controversy for at least the following reasons:

                   (a)    the complexity of issues involved in this action and the expense of litigating

the claims, means that few, if any, class members could afford to seek legal redress individually

for the wrongs that defendant committed against them, and absent class members have no

substantial interest in individually controlling the prosecution of individual actions;

                   (b)    when ReliaStar’s liability has been adjudicated, claims of all class members

can be determined by the Court;

                   (c)    this action will cause an orderly and expeditious administration of the class

claims and foster economies of time, effort and expense, and ensure uniformity of decisions;




                                                    13
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 14 of 16



               (d)     without a class action, many class members would continue to suffer injury,

and ReliaStar’s violations of law will continue without redress while defendant continues to reap

and retain the substantial proceeds of their wrongful conduct; and

               (e)     this action does not present any undue difficulties that would impede its

management by the Court as a class action.

                                 FIRST CLAIM FOR RELIEF

                                       Breach of Contract

       37.     Plaintiff realleges and incorporates herein the allegations of the paragraphs above

of this complaint as if fully set forth herein. This claim is brought on behalf of Plaintiff and the

COI Overcharge Class.

       38.     The Subject Policies are binding and enforceable contracts.

       39.     ReliaStar breached its contracts, including the covenant of good faith and fair

dealing, with Plaintiff and the COI Overcharge Class by failing to determine COI rates based on

expected future mortality experience and deducting COI charges calculated based on those

unlawful rates. Plaintiff’s and the COI Overcharge Class’s damages include, but are not limited

to, the excess COI charges that ReliaStar deducted by not reducing COI rates based on improved

mortality.

       40.     Plaintiff and the COI Overcharge Class have performed all of their obligations

under the policies, except to the extent that their obligations have been excused by ReliaStar’s

conduct as set forth herein.

       41.     As a direct and proximate cause of ReliaStar’s material breaches of the policies,

Plaintiff and the COI Overcharge Class have been--and will continue to be—damaged as alleged

herein in an amount to be proven at trial.




                                                14
     CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 15 of 16



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and the COI Overcharge Class pray for judgment as follows:

         1.      Declaring this action to be a class action properly maintained pursuant to Rule 23

 of the Federal Rules of Civil Procedure;

         2.      Awarding Plaintiff and the class compensatory damages;

         3.      Awarding Plaintiff and the class pre-judgment and post-judgment interest, as well

 as costs; and

         4.      Awarding Plaintiff and the class such other relief as this Court may deem just and

 proper under the circumstances.

                                      DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff and the class hereby

demand a trial by jury as to all issues so triable.


Dated: October 5, 2018                                 Respectfully submitted,



                                                       /s/ Thomas J. Leach
                                                       Thomas J. Leach (MN 311844)
                                                       Michael A. Erbele (MN 393635)
                                                       MERCHANT & GOULD P.C.
                                                       3200 IDS Center
                                                       80 South 8th Street
                                                       Minneapolis, MN 55402
                                                       Phone: (612) 332-5300
                                                       Fax: (612) 332-9081
                                                       E-mail: tleach@merchantgould.com
                                                               merbele@merchantgould.com

                                                       Peter A. Gergely
                                                       (Pro Hac Vice Motion to be filed)
                                                       MERCHANT & GOULD P.C.
                                                       1801 California Street, Suite 3300
                                                       Denver, CO 80202


                                                  15
CASE 0:18-cv-02863-DWF-ECW Document 1 Filed 10/05/18 Page 16 of 16



                                     Phone: (303) 357-1670
                                     Fax: (612) 332-9081
                                     E-mail: pgergely@merchantgould.com

                                     Seth Ard
                                     (Pro Hac Vice Motion to be filed)
                                     Ryan Christopher Kirkpatrick
                                     (Pro Hac Vice Motion to be filed)
                                     Susman Godfrey L.L.P.
                                     1301 Avenue of the Americas, 32nd Floor
                                     New York, New York 10019
                                     Phone: (212) 729-2017
                                     Fax: (212) 336-8340
                                     E-mail: sard@susmangodfrey.com
                                             rkirkpatrick@susmangodfrey.com

                                     Steven G. Sklaver
                                     (Pro Hac Vice Motion to be filed)
                                     Glenn C. Bridgman
                                     (Pro Hac Vice Motion to be filed)
                                     Susman Godfrey L.L.P.
                                     1900 Avenue of the Stars
                                     Suite 1400
                                     Los Angeles, CA 90067
                                     Phone: (310) 789-3100
                                     Fax: (310) 789-3150
                                     E-mail: ssklaver@susmangodfrey.com
                                             gbridgman@susmangodfrey.com


                                     Attorneys for Plaintiff




                                16
